Case 8:19-cv-01594-JLS-DFM Document 17 Filed 09/30/20 Page 1 of 1 Page ID #:131


 1
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                          FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10
11 JACK E. HAMILTON,                             Case No. 8:19-cv-01594-JLS-DFMx
12                        Plaintiff,
13 v.
14                                   ORDER RE STIPULATION OF
   MERCEDES-BENZ USA, LLC and DOES 1 VOLUNTARY DISMISSAL
15 through 10, inclusive,
16                        Defendants.
17
18         Having read the Parties’ Stipulation of Voluntary Dismissal, and good cause

19   appearing, the Court hereby dismisses the above-captioned action with prejudice.

20         IT IS SO ORDERED.

21
22   DATED: September 30, 2020              _________________________________
23                                          District Judge Josephine L. Staton
24
25
26
27
28
